      Case 1:19-cv-00579-MAC Document 1 Filed 11/15/19 Page 1 of 5 PageID #: 1



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

VINCENT ARCENEAUX AND                              §
ROSA ARCENEAUX                                     §
                                                   §
vs.                                                §                   C.A. NO. 1:19-cv-00579
                                                   §                         (JURY)
STATE FARM LLOYDS                                  §

               DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

         STATE FARM LLOYDS (“State Farm”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 58th Judicial District Court of

Jefferson County, Texas to the United States District Court for the Eastern District of Texas,

Beaumont Division. In connection with this Notice of Removal, State Farm would respectfully

show the Court as follows:

                                          I.
                                PROCEDURAL BACKGROUND

          1.    On October 8, 2019, Plaintiffs filed this action against State Farm in the 58th Judicial

District Court of Jefferson County, Texas. The state cause number is A-204670 (“State Court

Action”). In Plaintiffs’ Original Petition (“Original Petition”), Plaintiffs seek monetary relief over

$200,000. (See Original Pet. at ¶ 2) State Farm was served on October 16, 2019. State Farm filed

its answer on November 8, 2019.

          2.    In accordance with 28 U.S.C. § 1446, State Farm files this Notice of Removal to

remove the State Court Action from the 58th Judicial District Court of Jefferson County, Texas to

the United States District Court for the Eastern District of Texas, Beaumont Division.
  Case 1:19-cv-00579-MAC Document 1 Filed 11/15/19 Page 2 of 5 PageID #: 2



                                            II.
                                       NATURE OF SUIT

       3.      Plaintiffs filed this lawsuit alleging State Farm failed to pay insurance benefits

owed to them in accordance with an insurance policy for damage to their home and other property

caused by a windstorm. (See Original Pet. at ¶¶ 8–12.) Plaintiffs assert causes of action for breach

of contract, for violations of Chapters 541 and 542 of the Texas Insurance Code, and breach of the

common law duty of good faith and fair dealing. (Id. at ¶¶ 24–51.)

                                             III.
                                     BASIS OF REMOVAL

       4.      The Eastern District of Texas has jurisdiction over this action, pursuant to 28 U.S.C

§ 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

       5.      First, the parties are diverse. At all relevant times, Plaintiffs were, and continue to

be, Texas citizens. (See Original Pet. at ¶ 3.)       State Farm is an association of individual

underwriters authorized to conduct business in Texas as a Lloyd’s plan insurer, which is defined

and set out in Chapter 941 of the Texas Insurance Code. The citizenship of an unincorporated

association is determined by the citizenship of each member of the entity, not by the state where

the entity is organized. Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882–83 (5th Cir.

1993) (finding that a Lloyd’s plan association was not a Texas citizen); see also Griggs v. State

Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is a citizen of

Illinois). At all relevant times, State Farm was, and continues to be, an unincorporated insurance

association whose underwriters were, and still are, citizens of states other than Texas. (See Aff. of

Michael Roper attached hereto.) Accordingly, State Farm is not a citizen of the State of Texas.
  Case 1:19-cv-00579-MAC Document 1 Filed 11/15/19 Page 3 of 5 PageID #: 3



          6.    Second, the amount in controversy exceeds $75,000. Plaintiffs are seeking damages

in excess of $200,000. (See Original Pet. at ¶ 2.) Thus, removal to the Eastern District of Texas is

proper.

                                           IV.
                                   REMOVAL PROCEDURES

          7.    On October 8, 2019, Plaintiffs filed this case against State Farm in the 58th Judicial

District Court of Jefferson County, Texas. State Farm was served on October 16, 2019. State Farm

filed its Answer on November 8, 2019. This Notice of Removal is being timely filed on November

15, 2019. Accordingly, this Notice of Removal is timely filed within 30 days of when State Farm

received service and within one year from the commencement of this suit. See 28 U.S.C. §

1446(b)(1); 28 U.S.C. § 1446(c)(1).

          8.    The Beaumont Division of the Eastern District of Texas is the proper venue

because: (1) Plaintiffs’ property, which was allegedly damaged by wind and which forms the basis

of Plaintiffs’ lawsuit, is located in Jefferson County, 28 U.S.C. § 1391(b)(2), and (2) Plaintiffs’

State Court Action was brought, and is pending, in Jefferson County. See 28 U.S.C. § 1441(a).

Jefferson County is within the jurisdictional limits of the Beaumont Division. See 28 U.S.C. §

124(c)(2).

          9.    All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit A. In addition,

pursuant to 28 U.S.C. § 1446 (d), a copy of this Notice of Removal will be promptly filed with the

Jefferson County District Clerk’s Office and served on the Plaintiffs.

          10.   A jury fee was paid in state court and Defendant hereby requests a jury trial in this

cause of action.
  Case 1:19-cv-00579-MAC Document 1 Filed 11/15/19 Page 4 of 5 PageID #: 4



                                                V.
                                              PRAYER

       11.     State Farm respectfully requests that the above-styled action now pending in the

58th Judicial District Court of Jefferson County, Texas, be removed to this Honorable Court

pursuant to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for State

Farm and against Plaintiffs, that State Farm recover its costs, and for such other and further relief

to which State Farm may be justly entitled.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:_____________________________
                                                 DALE M. “RETT” HOLIDY
                                                 State Bar No. 00792937
                                                 America Tower
                                                 2929 Allen Parkway, Suite 2900
                                                 Houston, Texas 77019
                                                 (713) 650-1313 – Telephone
                                                 (713) 739-7420 – Facsimile
                                                 rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS

OF COUNSEL:
GERMER PLLC
James A. Tatem, III
State Bar No. 00785086
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
jtatem@germer.com
  Case 1:19-cv-00579-MAC Document 1 Filed 11/15/19 Page 5 of 5 PageID #: 5



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 15th
day of November, 2019.

       Danny Ray Scott                                                   VIA CM/ECF
       SCOTT LAW OFFICES
       2019 Wichita St.
       Houston, Texas 77004
       danny@scottlawyers.com


                                                   DALE M. “RETT” HOLIDY
